Exhibit 10.6.2

PHOENIX TECHNOLOGIES LTD
1999 STOCK PLAN

NOTICE OF GRANT

Phoenix Technologies Ltd, a Delaware corporation (the “Company”), pursuant to
its 1999 Stock Plan (the “Plan”) hereby grants to the employee named below (the
“Employee”) the right to acquire Restricted Stock (the “Grant”).  The terms and
conditions of the Grant are set forth in this Notice of Grant, in the attached
Restricted Stock Purchase Agreement (the “Agreement”), and in the Plan. 
Capitalized terms not defined in this Notice of Grant or the Agreement are
defined in the Plan.

Name of Employee:

 

 

 

 

 

Grant Number:

 

 

 

 

 

Date of Grant:

 

                                       , 2006

 

 

 

Consideration:

 

Past Services

 

 

 

Price of a Share:

 

Par Value ($0.001)

 

 

 

Total Number of Shares Granted:

 

 

 

 

 

Aggregate Value of Grant:

 

 

 

Additional Terms/Acknowledgements:  The undersigned Employee acknowledges
receipt of, and understands and agrees to, this Notice of Grant, the Agreement
and the Plan.  Employee further acknowledges that as of the Date of Grant, this
Notice of Grant, the Agreement and the Plan set forth the entire understanding
between Employee and the Company regarding the Grant and supersede all prior
oral and written agreements on that subject.

Withholding Obligations:  The undersigned Employee acknowledges that the Grant
may give rise to federal, state, local and foreign tax withholding obligations. 
As discussed in more detail in Section 10 of the Agreement, the undersigned
shall make acceptable arrangements to pay any withholding or other taxes that
may be due as a result of the receipt of the Grant or the issuance of Common
Stock thereunder.

PHOENIX TECHNOLOGIES LTD.

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

[Name]

 

Signature

 

[Title]

 

 

 

 

 

Date:

 

 

Date:

 

 


--------------------------------------------------------------------------------




RESTRICTED STOCK PURCHASE AGREEMENT

1.            Grant of Restricted Stock.  Pursuant to the Notice of Grant and
this Restricted Stock Purchase Agreement (the “Agreement”), Phoenix Technologies
Ltd., a Delaware corporation (the “Company”), has granted Employee an award of
Restricted Stock under its 1999 Stock Plan (the “Plan”) for the number of shares
of the common stock of the Company (the “Common Stock”) indicated in the Notice
of Grant (the “Grant”).  The Grant is not intended to constitute a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and will be interpreted accordingly.

Defined terms not explicitly defined in this Agreement, but defined in the Plan,
shall have the same meaning as in the Plan.  In the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this
Agreement, the terms and conditions of the Plan shall govern.

2.            Vesting.  Subject to all the terms and conditions of this
Agreement and the Plan, the Restricted Stock under the Grant vests as to 50% of
the total number of Restricted Stock covered by the Grant (as shown on the
Notice of Grant) on the two-year anniversary of the Date of Grant (as shown on
the Notice of Grant).  Thereafter, the remaining unvested Restricted Stock
covered by the Grant shall vest in four (4) substantially equal installments
(rounded to the nearest whole number) every six (6) months starting on the first
business day of the sixth month following the two-year anniversary of the Date
of Grant.  No Restricted Stock will vest after the Employee ceases to provide
service to the Company.

3.            Change in Control.  Notwithstanding Section 2 above, in the event
of Change in Control (as defined below), if the Company terminates the
Employee’s employment with the Company (or its Parent or any Subsidiary) for any
reason other than death, Disability or Cause, within 12 months following the
effective date of such Change in Control, then the unvested Restricted Stock
under the Grant shall vest immediately and in full upon such termination.  For
purposes of this Section 3 only,

“Cause” shall mean a failure by the Employee to substantially perform Employee’s
duties (as an employee of the Company), other than a failure resulting from the
Employee’s complete or partial incapacity due to physical or mental illness or
impairment, (ii) a willful act by the Employee that constitutes misconduct,
(iii) circumstances where the Employee intentionally or negligently imparts
material confidential information relating to the Company or its business to
competitors or to other third parties other than in the course of carrying out
the Employee’s duties, (iv) a material violation by the Employee of a federal or
state law or regulation applicable to the business of the Company, (v) a willful
violation of a material Company employment policy or the Company’s insider
trading policy, (vi) any act or omission by the Employee constituting dishonesty
(other than a good faith expense account dispute) or fraud, with respect to the
Company or any of its affiliates, which is injurious to the financial condition
of the Company or any of its affiliates or is injurious to the business
reputation of the Company or any of its affiliates,

2


--------------------------------------------------------------------------------




(vii) the Employee’s failure to cooperate with the Company in connection with
any actions, suits, claims, disputes or grievances against the Company or any of
its officers, directors, employees, stockholders, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns, whether or
not such cooperation would be adverse to the Employee’s own interest, or (viii)
the Employee’s conviction or plea of guilty or no contest to a felony.

“Change in Control” shall mean the occurrence of any of the following:

(i)  the sale, lease, conveyance or other disposition of all or substantially
all of the Company’s assets to any “person” (as such term is used in Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
entity or group of persons acting in concert;

(ii)  any person or group of persons becoming the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities;

(iii)  a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation that would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or its controlling entity) more than 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity (or its controlling entity) outstanding immediately after such
merger or consolidation; or

(iv)  a contest for the election or removal of members of the Company’s Board of
Directors (the “Board”) that results in the removal from the Board of at least
50% of the incumbent members of the Board.

“Disability” shall mean that the Employee has been unable to perform the
principal functions of the Employee’s duties due to a physical or mental
impairment, but only if such inability has lasted or is reasonably expected to
last for at least six (6) months.  Whether the Employee has a Disability will be
determined by the Board based on evidence provided by one or more physicians
selected or approved by the Board.

4.            Forfeiture/Right of Repurchase.  The Restricted Stock the Employee
acquires under the Grant may subject to (i) forfeiture, (ii) a right of
repurchase in favor of the Company, or (iii) both.  The Restricted Stock the
Employees acquires under the Grant will become nonforfeitable as the shares vest
pursuant to Section 2 above.  Moreover, the Company’s right to repurchase the
Restricted Stock the Employee acquires pursuant to the Grant will lapse and
expire at the same rate as the Restricted Stock vests.  For purposes of
facilitating the enforcement of the provisions of this Section, the Company may
issue stop-transfer instructions on the Restricted Stock to the Company’s
transfer agent, or otherwise hold the Restricted Stock in escrow, until the
Restricted Stock has vested and the Employee has satisfied all applicable
obligations with respect to the

3


--------------------------------------------------------------------------------




Restricted Stock and the Grant, including any applicable tax withholding
obligations.  Any new, substituted or additional securities or other property
which is issued or distributed with respect to the Restricted Stock shall be
subject to the same terms and conditions as are applicable to the Restricted
Stock under this Agreement and the Plan

5.            Leave of Absence.  For purposes of this Agreement, the Employee is
a common-law employee, and the Employee’s service does not terminate when the
Employee goes on a bona fide leave of absence that was approved by the Company
(or its Parent or Subsidiary) in writing, if the terms of the leave provide for
continued service crediting, or when continued service crediting is required by
applicable law.  The Employee’s service terminates in any event when the
approved leave ends, unless the Employee immediately returns to active work. 
The Company determines which leaves count for this purpose, and when the
Employee’s service terminates for all purposes under the Plan.

6.            Service Provider Rights.  The Employee acknowledges and agrees
that the vesting of the Restricted Stock pursuant to the vesting schedule in
this Agreement is earned by continuing as a Service Provider at the will of the
Company (and not through the act of being hired or the award of the Grant).  The
Employee further acknowledges and agrees that neither this Agreement nor the
transactions contemplated hereunder constitute an express or implied promise of
continued engagement as a Service Provider for any period, and shall not
interfere with the Employee’s or the Company’s right to terminate the Employee’s
Service Provider relationship at any time or for any reason.

7.            Transferability and Sale Restrictions.  Employee agrees not to
sell any Restricted Stock prior to its vesting or dispose of the shares acquired
under the Grant at a time when applicable laws, regulations, or Company policies
prohibit disposition.  The rights and obligations of the Company under the Grant
shall be transferable to any one or more persons or entities, and all covenants
and agreements hereunder shall inure to the benefit of, and be enforceable by
the Company’s successors and assigns. The Employee’s rights and obligations
under the Grant may only be assigned with the prior written consent of the
Company.  The Grant may not be transferred in any manner otherwise than by will
or by the laws of descent or distribution during the lifetime of the Employee. 
The terms of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Employee.

8.            Voting and Other Rights.  Subject to the terms of this Agreement
and the Plan, the Employee shall have all the rights and privileges of a
shareholder of the Company while the Restricted Stock are subject to
stop-transfer restrictions, or otherwise held in escrow, including the right to
vote and the right to receive dividends (if any).

9.            Securities Laws Compliance.  The Employee may not be issued any
shares under the Grant unless the shares are either (i) then registered under
the Securities Act of 1933, as amended (the “Securities Act”) or (ii) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act.  The Grant also must comply with other
applicable laws and regulations governing the Grant, and the Employee will not
receive shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

4


--------------------------------------------------------------------------------




10.          Withholding Obligations.  The Company’s obligation to issue or
deliver Shares shall be subject to satisfaction of applicable federal, state,
local and foreign tax withholding requirements.  No later than the date as of
which an amount first becomes includible in the Employee’s gross income for
federal income tax purposes (the “Tax Date”) with respect to the Restricted
Stock, the Employee shall pay to the Company, or make arrangements satisfactory
to the Company regarding the payment of, any federal, state, local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
Unless otherwise determined by the Company, withholding obligations may be
settled with Common Stock that is part of the Grant that gives rise to the
withholding requirement.  The obligations of the Company under the Grant shall
be conditional on such payment or arrangements, and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Employee.

The Company may establish such rules and procedures as it deems appropriate,
including making irrevocable elections, for the settlement of withholding
obligations with Common Stock.  In accordance with such rules and procedures as
the Company may prescribe, the Employee may satisfy any withholding tax
requirements by one or any combination of the following means: (i) tendering a
cash payment or (ii) authorizing the Company to withhold Shares otherwise
issuable to the Employee under the Grant (the “Share Withholding Election”). 
(See Exhibit B, “Notice of Withholding Election”)

A Share Withholding Election is subject to the following requirements:  the
election must be in writing and delivered to the Company prior to the Tax Date;
(ii) the election shall be irrevocable by the Employee; provided, however, that
the Employee may change the method for satisfying subsequent withholding
obligations by making a subsequent irrevocable withholding election that shall
take effect no earlier than 6 months from the date such subsequent withholding
election is made; and (iii) the Share Withholding Election shall be subject to
approval by the Company, which such approval my be granted or withdrawn at any
time prior to the Tax Date.

A Share Withholding Election made at least 6 months prior to the Tax Date may be
either a “standing” election requesting the withholding of otherwise issuable
Shares with respect to the Grant’s future vesting (if any) or a “one-time”
election with respect to certain vesting of the Grant.

Notwithstanding the foregoing, a Share Withholding Election to satisfy
withholding obligations arising from the vesting of Shares under the Grant may
not occur during the 6-month period following the Date of Grant and no Share
Withholding Election attempting to effect the withholding of Shares within such
6-month period shall be effective.

Notwithstanding any provision to the contrary, if the Employee is subject to
Section 16(b) of the Securities Exchange Act of 1934, as amended, and any rules
promulgated thereunder makes a Share Withholding Election, then such Share
Withholding Election shall be subject to the following additional requirements: 
(i) the election must be made at least six month prior to the Tax Date; (ii) the
election must take effect during a 10-day “window period” beginning on the third
business day following the release of the Company’s quarterly or annual
financial statement and ending on the twelfth business day following such
release; or the election must be

5


--------------------------------------------------------------------------------




incident to the Employee’s death, disability, or the Employee ceasing to provide
service to the Company.

11.          Restricted Legends.  All certificates, if any, representing the
shares issued under the Grant shall, where applicable, have endorsed thereon the
following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE
REGISTERED HOLDER, OR SUCH HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS
ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.

12.          Release of Personal Data.  The Employee authorizes and directs the
Company to collect, use and transfer in electronic or other form, any personal
information (the “Data”) regarding the Employee’s employment, the nature and
amount of the Employee’s compensation and the facts and conditions of the
Employee’s participation in the Plan (including, but not limited to, the
Employee’s name, home address, telephone number, date of birth, social security
number (or any other social or national identification number), salary,
nationality, job title, number of shares held and the details of all awards or
any other entitlement to shares awarded, cancelled, exercised, vested, unvested
or outstanding) for the purpose of implementing, administering and managing the
Employee’s participation in the Plan.  The Employee understands that the Data
may be transferred to the Company (or its Parent or any of its Subsidiaries) or
to any third parties assisting in the implementation, administration and
management of the Plan, including any requisite transfer to a broker or other
third party assisting with the administration of the Grant under the Plan or
with whom shares acquired pursuant to the Grant or cash from the sale of such
shares may be deposited.  The Employee acknowledges that recipients of the Data
may be located in different countries, and those countries may have data privacy
laws and protections different from those in the country of the Employee’s
residence. Furthermore, the Employee acknowledges and understands that the
transfer of the Data to the Company (or its Parent or any of its Subsidiaries)
or to any third parties is necessary for the Employee’s participation in the
Plan.

The Employee may at any time withdraw the consents herein by contacting
Employee’s local human resources representative in writing. Employee further
acknowledges that withdrawal of consent(s) may affect the Employee’s ability to
exercise or realize benefits from the Grant, and Employee’s ability to
participate in the Plan.

13.          Notices.  Any notice to be given or delivered to the Company
relating to this Agreement shall be in writing and addressed to the Company at
its principal corporate offices.  Any notice to be given or delivered to the
Employee relating to this Agreement shall be in writing and addressed to the
Employee at such address of which the Employee advises the Company in writing. 
All notices shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, postage prepaid and properly addressed to the party to be
notified.

6


--------------------------------------------------------------------------------




14.          Entire Agreement; Governing Law.  The Plan is incorporated herein
by reference.  The Plan and this Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Employee
with respect to the subject matter hereof, and may not be modified adversely to
the Employee’s interest except by means of a writing signed by the Company and
Employee.  This Agreement will be interpreted and enforced under the law of the
of the State of California.

* * * *

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Restricted Stock is granted under and governed by
the terms and conditions of the Plan and this Agreement.  You have reviewed the
Plan and this Agreement in their entirety.  In addition you have had an
opportunity to obtain the advice of legal counsel and/or financial advisor prior
to executing this Agreement and you fully understands all provisions of the Plan
and this Agreement.  You hereby agree to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and this Agreement.  You further agree to notify the
Company upon any change in the residence address indicated below.

Phoenix Technologies Ltd.

 

Employee

 

 

 

 

 

 

[Name]

 

Signature

[Title]

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

7


--------------------------------------------------------------------------------




CONSENT OF SPOUSE

The undersigned spouse of
                                                                        , (the
“Employee”) has read and hereby approves the terms and conditions of the Phoenix
Technologies Ltd. (the “Company”) 1999 Stock Plan (the “Plan”), the Notice of
Grant, dated
                                                                        , and
the Restricted Stock Purchase Agreement, dated
                                                    (the “Agreement”).  In
consideration of the Company’s granting his or her spouse Restricted Stock (as
such term is defined in the Plan) as set forth in the Agreement, the undersigned
hereby agrees to be irrevocably bound by the terms and conditions of the Plan
and the Agreement and further agrees that any community property interest shall
be similarly bound.  The undersigned hereby appoints the undersigned’s spouse as
attorney-in-fact for the undersigned with respect to any amendment or exercise
of rights under the Plan or the Agreement.

 

 

Spouse of Employee

 

8


--------------------------------------------------------------------------------